Case 8:16-cv-02549-EAK-CPT Document 206 Filed 03/22/19 Page 1 of 2 PageID 9011



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 DISH NETWORK L.L.C.,                           )      Case No. 8:16-cv-02549-EAK-CPT
                                                )
                Plaintiff,                      )
        v.                                      )
                                                )
 GABY FRAIFER, TELE-CENTER, INC.,               )
 and PLANET TELECOM, INC.,                      )
 individually and together d/b/a                )
 UlaiTV, PlanetiTV, and AhlaiTV,                )
                                                )
                Defendants.                     )


    UNOPPOSED MOTION TO EXTEND TIME FOR PLAINITFF TO RESPOND TO
    DEFENDANTS’ AMENDED MOTION FOR JUDGMENT ON THE PLEADINGS

        Defendants Gaby Fraifer, Tele-Center, Inc., and Planet Telecom, Inc. (“Defendants”) filed

 an amended motion for judgment on the pleadings on March 18, 2019, which requests dismissal

 of Plaintiff DISH Network L.L.C.’s (“DISH”) copyright infringement claim with prejudice. (Dkt.

 205.) Given the nature and extent of Defendants’ motion, DISH requests an additional 7 days to

 respond, making DISH’s response deadline April 8, 2019. Defendants do not oppose the requested

 extension. The limited extension of time will not affect any other deadlines as there are no pretrial

 or trial dates scheduled in light of the pending motions for summary judgment filed by DISH and

 Defendants. (Dkt. 202.) DISH has not previously requested an extension of time with respect to

 this motion, and aside from joining Defendants in two prior requests regarding summary judgment

 deadlines, has not requested an extension of time in this case. Accordingly, there is good cause to

 grant DISH a 7-day extension of time to respond to Defendants’ motion.

 Dated: March 22, 2019
                                               /s/ Timothy M. Frank
                                               Joseph H. Boyle (pro hac vice)
                                               Timothy M. Frank (pro hac vice)
                                               HAGAN NOLL & BOYLE, LLC
                                               Two Memorial City Plaza
                                               820 Gessner, Suite 940
Case 8:16-cv-02549-EAK-CPT Document 206 Filed 03/22/19 Page 2 of 2 PageID 9012



                                              Houston, Texas 77024
                                              Telephone: (713) 343-0478
                                              Facsimile: (713) 758-0146
                                              Email: joe.boyle@hnbllc.com
                                              Email: timothy.frank@hnbllc.com

                                              James A. Boatman, Jr.
                                              Florida Bar No. 0130184
                                              THE BOATMAN LAW FIRM PA
                                              3021 Airport-Pulling Road North, Suite 202
                                              Naples, Florida 34105
                                              Telephone: (239) 330-1494
                                              Facsimile: (239) 236-0376
                                              Email: jab@boatman-law.com

                                              Attorneys for Plaintiff DISH Network L.L.C.

                                 RULE 3.01(g) CERTIFICATE

         Filing Attorney certifies that he conferred with Defendants’ counsel who does not oppose
 the relief requested in this motion.

                                 CERTIFICATE OF SERVICE

        I certify that on March 22, 2019, I electronically filed the foregoing with the Clerk of the
 Court by using the CM/ECF system, which will provide notice to Defendants Gaby Fraifer, Tele-
 Center, Inc., and Planet Telecom, Inc.

                                              /s/ Timothy M. Frank
                                              Timothy M. Frank (pro hac vice)
                                              HAGAN NOLL & BOYLE, LLC
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              Telephone: (713) 343-0478
                                              Facsimile: (713) 758-0146
                                              Email: timothy.frank@hnbllc.com

                                              Attorney for Plaintiff DISH Network L.L.C.




                                                 2
